DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 24 September 2021 has been entered.  A claim objection was added based on the amended portion of the claims.  An additional reference was added that teaches the amended portion of the claims.  As a result, the grounds still stand for the rejections made under 35 U.S.C. 103.
Status of the Claims
In the amendment dated 24 September 2021, the status of the claims is as follows: Claims 1, 9-10, 12, 14 and 17 have been amended.
Claims 1-20 are pending.
Claim Objections
Claims 1 (line 14), 12 (line 12), and 17 (lines 19-20) are objected to because of the following informality:  the limitation “adjacent the back surface of the table” is missing “to” between “adjacent” and “the.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 9-11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld et al. (US-20170144332-A1) and in view of Matsen et al. (US-9259886-B2),  Hu (US-7007501-B2), and  Anbarasu et al. (US-20080303194-A1).
Regarding claim 1, Humfeld teaches a heating apparatus (abstract) for thermally processing a part (figs. 7-9), comprising: a table (fig. 3) formed of a thermally conductive material (sections 304 and 302 of fig. 3 are formed of thermally conductive material, para 0069) and defining a table surface oriented to face a first surface of the part (fig. 3, item 217) and a back surface opposite the table surface (meltable layer, 218); a table inductive heating circuit (induction heater, para 0032) and a thermal management system (heat sink, 216; in fig. 3, which is an “example of one implementation for heatsink system,” para 0065, the heatsink system 216 is depicted underneath the table on its back surface).  Humfeld does not explicitly teach a table inductive heating circuit configured to generate a processing temperature at the table surface, the table inductive heating circuit comprising a plurality of table induction coil circuits in contact with back surface of the table and electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature; and a thermal management system comprising a chamber, including: an enclosure side wall coupled to the back surface of the table and a sheath coupled to the enclosure side wall and spaced from the back surface, wherein the enclosure side wall and sheath define an interior space, adjacent the back surface of the table, for receiving the table inductive heating circuit; at least one cooling fin disposed within the interior space defined by the chamber; an inlet extending through the chamber and fluidly communicating with the interior space; and an outlet extending through the chamber and fluidly communicating with the interior space.
	However, Matsen teaches a table inductive heating circuit (Humfeld teaches a heating system connected to a table where the heating system could be either an induction heater or a susceptor, para 0032; Matsen teaches inductive heating circuits with smart susceptors, column 1, lines 63-64)  configured to generate a processing temperature (Matsen: preselected Curie temperature, column 2, lines 19-20) at the table surface (Matsen: tool surface, column 2, line 7), the table inductive heating circuit comprising a plurality of table induction coil circuits (Matsen: column 2, line 16) electrically coupled in parallel with each other (Matsen: column 2, lines 16-17), wherein each of the plurality of table induction coil circuits (Matsen: column 3, lines 3-4) includes a table electrical conductor (Matsen: column 2, line 66) and a table smart susceptor having a Curie temperature (Matsen: column 3, lines 5-6) in order to serve as the heating system identified in Humfeld’s invention so as to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).
	Additionally, Hu teaches a thermal management system, the thermal management system (Humfeld teaches a heat sink system that is connected to a table, fig. 3, 216 and that includes multiple heat sinks, para 0057; Hu teaches a heat sink system for potential use in the airline industry, column 1, line 14 that includes a primary heat sink used during both passive and active modes and a second heat sink that augments the primary heat sink during an active mode, abstract) comprising: a chamber, (Hu: vapor chamber heat sink, column 6, line 32) including: an enclosure side wall (second side 19, fig. 3) coupled to the back surface of the table (relying on Humfeld for the table; Humfeld teaches a generic heatsink system such that the heat sink system is “not meant to imply physical or architectural limitations,” Humfeld, para 0084; Hu teaches a heat sink system with a chamber that would be obvious to place on the underside of the table taught by Humfeld) and a sheath (housing 12, fig. 1) coupled to the enclosure side wall (as shown in fig. 3) and spaced from the back surface (the heat pumps 60 would cause a spacing from the back surface of Humfeld’s table and the second side 19, referring to figs. 3 and 5 of Hu), wherein the enclosure side wall and sheath define an interior space (Hu: internal vapor chamber, column 6, lines 32-33; interior 11, fig. 6), adjacent the back surface of the table (relying on Humfeld for teaching the underside of a table), for receiving the table inductive heating circuit (relying on Humfeld for teaching the heat transfer from the cured part to the thermal heat sink underneath the table; Humfeld: “A thermal conduction between the heatsink system and the part is changed during heating of the part,” para 0010); at least one cooling fin (Hu: fins, column 6, line 44) disposed within the interior space defined by the chamber (Hu: fig. 6); an inlet (Hu: fig. 1, item 20) extending through the chamber and fluidly communicating with the interior space (Hu: column 6, lines 24-27); and an outlet (Hu: exit aperture, fig. 1, item 24) extending through the chamber and fluidly communicating with the interior space (Hu: column 6, lines 24-27) in order to serve as the heat sink identified in Humfeld’s invention so as to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47).
	Moreover, Anbarasu teaches the table inductive heating circuit (bottom mold portion 14 and base 26, fig. 1) comprising a plurality of table induction coil circuits (induction heating coils 23, fig. 1) in contact with back surface of the table (similar to how the Applicant identifies numeral 46 to be the back surface of a table in fig. 4, examiner is construing a line directly under the coils 23 to be the back surface of a table in Anbarasu’s fig. 1).
Applicant’s fig. 4

    PNG
    media_image1.png
    219
    453
    media_image1.png
    Greyscale

Anbarasu’s fig. 1, annotated

    PNG
    media_image2.png
    230
    640
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld, such that the heating induction system was disposed above a base element of a table, in view of the teachings of Anbarasu, and to include a heat sink, in view of the teachings of Hu, in lieu of the heat sink disposed under the table taught by Humfeld in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56), to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47), and to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: para 0008).
	Regarding claim 2, the combined teachings teach further comprising an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) fluidly communicating with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and selectively operable to generate an air flow through the interior space (Hu: column 5, line 66 through column 6, line 1).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
	Regarding claim 3, the combined teachings teach wherein the thermal management system is selectively operable (Hu: column 3, lines 32-33) in an insulator mode (Hu: passive mode, column 3, line 33), during which the air flow is prevented through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32), and a cooling mode (Hu: active mode, column 3, line 33), during which the air flow is permitted through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
Regarding claim 9, Humfeld teaches the invention as described above and also teach the back surface of the table (Humfeld: fig. 3, meltable layer, 218) but does not explicitly teach a plurality of grooves extending partially through the table toward the table surface, and the table inductive heating circuit is disposed within the groove.
However, Anbarasu teaches a plurality of grooves (slots 22, fig. 2) extending partially through the table toward the table surface (construed as the top of the mold apparatus 10, fig. 1; relying on on Humfeld for teaching the system, which includes a top surface of a table), and the table inductive heating circuit is disposed within the groove (induction heating coils 23 lie within the slots 22, fig. 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld such that a heating induction system included grooves, which contained the heating induction coils wedged into the grooves using insulators, where Anbarasu’s heating system was disposed above Humfeld’s table, in view of the teachings of Anbarasu, in order to use insulators, which reduce heat loss, and to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: paras 0008 and 0034).
Regarding claim 10, Humfeld teaches the invention as described above but does not explicitly disclose further comprising a cover coupled to the back surface of the table and extending over the plurality of grooves.
However, Anbarasu teaches further comprising a cover (bottom mold surface 30, fig. 1) coupled to the back surface of the table (see annotated fig. 1 above) and extending over the plurality of grooves (slots 22, fig. 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld such that a heating induction system included grooves, which contained the heating induction coils wedged into the grooves using insulators and a bottom mold surface that extended over the grooves, where Anbarasu’s heating system was disposed above Humfeld’s table, in view of the teachings of Anbarasu, in order to use covered insulators, which reduce heat loss, and to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: paras 0008 and 0034).
	Regarding claim 11, the combined teachings teach the heating apparatus (Humfeld: abstract) in which each table (Humfeld: fig. 3) electrical conductor (Matsen: column 23, line 34) comprises a plurality of electrical conductor strands (Matsen: column 23, line 36) in a Litz wire configuration (Matsen: column 23, line 37); and each table smart susceptor (Matsen: wire comprised of magnetic material having a Curie temperature, column 29, lines 6-7; Applicant defines smart susceptor as a material selected to have a Curie point, para 0036 of Specification) is wrapped around a respective table electrical conductor in a spiral configuration (Matsen: column 29, lines 2-3).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Masten to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heating induction system where a plurality of conductors are in parallel so as to minimize the magnitude of the voltage otherwise required for relative long lengths of the conductor such as may be required for large heating blanket configurations (Matsen: column 11, lines 37-42).
	Regarding claim 12, Humfeld teaches a method (abstract) of thermally processing at least one part (figs. 7-9) using a heating apparatus (abstract) the method comprising: placing a first part on a table surface of a table of the heating apparatus (para 0004), using a table inductive heating circuit (“heating system 104 takes the form of…an induction heater,” para 0032).  Humfeld does not explicitly teach heating the table surface to a processing temperature using a table inductive heating circuit provided with the heating apparatus, the table inductive heating circuit comprising a plurality of table induction coil circuits in contact with back surface of the table and electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature; operating a thermal management system having a chamber that includes an enclosure side wall coupled to the back surface of the table, and a sheath coupled to the enclosure side wall and spaced from the back surface, wherein the enclosure side wall and sheath define an interior space, adjacent the back surface of the table, for receiving the table inductive heating circuit in an insulator mode to maintain the table surface at the processing temperature until the first part is thermally processed; and operating the thermal management system in a cooling mode to cool the table surface to a reduced temperature.
	However, Matsen teaches heating the table surface (Humfeld teaches a table, fig. 3, and a tooling system that heats a part surrounded by a surface of the tooling system, para 0010; Matsen teaches a stand-alone tooling system, abstract, that could serve as the tooling system in Humfeld’s invention) to a processing temperature (preselected Curie temperature, column 2, lines 19-20) using a table inductive heating circuit (column 1, 62-63), the table inductive heating circuit comprising a plurality of table induction coil circuits (column 2, line 16) electrically coupled in parallel with each other (column 2, lines 16-17), wherein each of the plurality of table induction coil circuits includes a table electrical conductor (column 2, line 66) and a table smart susceptor having a Curie temperature (column 3, lines 5-6) in order to serve as the heating system identified in Humfeld’s invention so as to provide precise and uniform temperature control during a curing process of a composite part (column 1, lines 55-56).
Additionally, Hu teaches operating a thermal management system (Humfeld teaches a heat sink system, 216, attached to a table in fig. 3; Hu teaches a heat sink system, abstract, that could serve as the heat sink system in Humfeld’s invention) having a chamber (Hu: vapor chamber heat sink, column 6, line 32) that includes an enclosure side wall (second side 19, fig. 3) coupled to the back surface of the table (relying on Humfeld for the table; Humfeld teaches a generic heatsink system such that the heat sink system is “not meant to imply physical or architectural limitations,” Humfeld, para 0084; Hu teaches a heat sink system with a chamber that would be obvious to place on the underside of the table taught by Humfeld) and a sheath (housing 12, fig. 1) coupled to the enclosure side wall (as shown in fig. 3) and spaced from the back surface (the heat pumps 60 would cause a spacing from the back surface of Humfeld’s table and the second side 19, referring to figs. 3 and 5 of Hu), wherein the enclosure side wall and sheath define an interior space (Hu: internal vapor chamber, column 6, lines 32-33; interior 11, fig. 6), adjacent the back surface of the table (relying on Humfeld for teaching the underside of a table), for receiving the table inductive heating circuit (relying on Humfeld for teaching the heat transfer from the cured part to the thermal heat sink underneath the table; Humfeld: “A thermal conduction between the heatsink system and the part is changed during heating of the part,” para 0010), in an insulator mode (column 3, lines 32-33) to maintain the table surface at the processing temperature (desired temperature, column 3, lines 46-47) until the first part is thermally processed; and operating the thermal management system in a cooling mode (active mode, column 3, line 33) to cool the table surface to a reduced temperature (from 7°C in insulator mode to below 0°C in cooling mode, column 3, lines 46-48) in order to serve as the heat sink identified in Humfeld’s invention so as to maintain the heating apparatus at a desired temperature (column 3, lines 46-47).
Moreover, Anbarasu teaches the table inductive heating circuit (bottom mold portion 14 and base 26, fig. 1) comprising a plurality of table induction coil circuits (induction heating coils 23, fig. 1) in contact with back surface of the table (similar to how the Applicant identifies numeral 46 to be the back surface of a table in fig. 4, examiner is construing a line directly under the coils 23 to be the back surface of a table in Anbarasu’s fig. 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld, such that the heating induction system was disposed above a base element of a table, in view of the teachings of Anbarasu, and to include a heat sink, in view of the teachings of Hu, in lieu of the heat sink disposed under the table taught by Humfeld in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56), to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47), and to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: para 0008).
Regarding claim 13, the combined teachings teach that the thermal management system includes an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) fluidly communicating with the interior space (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and selectively operable to generate an air flow through the chamber (Hu: column 5, line 66 through column 6, line 1), wherein: operating the thermal management system in the insulator mode (Hu: passive mode, column 3, line 33) comprises preventing the air source from generating the air flow through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32); and operating the thermal management system in the cooling mode (Hu: active mode, column 3, line 33) comprises permitting the air source to generate the air flow through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
Regarding claim 14, the combined teachings teach that the thermal management system further includes at least one cooling fin (Hu: fins, column 6, line 44) coupled disposed within the interior space defined by the chamber (Hu: fig. 6; interior 11, fig. 6).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a fin that received thermal energy from a gas in an enclosure and transferred thermal energy to a primary heat sink (Hu: column 3, lines 11-16).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, Hu, and Anbarasu as applied to claims 1, 2, 3, 9-11, 12, 13, and 14 above and further in view of Hadoulias et al. (US-9544945-B2).
Regarding claim 4, Humfeld, Matsen, Hu, and Anbarasu teach the combined invention as described above but do not explicitly teach that the air source comprises a variable speed air source configured to produce the air flow at different air flow rates.
However, Hadoulias teaches that the air source (fan, column 8, line 26) comprises a variable speed air source configured to produce the air flow at different air flow rates (column 8, lines 28-31) in order to provide a fan with a variable air speed in Hu’s thermal management system so as to improve the air flow for a magnetic induction heating system, where space is often limited at the location of generating heat due to the space requirement for ferrous material (column 1, lines 26-42) and improved air flow circulation is need to transport heat to a remote location with negligible or reduced thermal losses along at least a length to the remote location (column 3, lines 42-45).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld, Matsen, Hu, and Anbarasu to include that the air source comprises a variable speed air source configured to produce the air flow at different air flow rates in view of the teachings of Hadoulias in order to provide a fan with a variable air speed in Hu’s thermal management system so as to improve the air flow for a magnetic induction heating system, where space is often limited at the location of generating heat due to the space requirement for ferrous material (column 1, lines 26-42) and improved air flow circulation is need to transport heat to a remote location with negligible or reduced thermal losses along at least a length to the remote location (column 3, lines 42-45).
Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, Hu, and Anbarasu as applied to claims 1, 2, 3, 9-11, 12, 13, and 14 above and further in view of Yamamoto et al. (US-20080144279-A1).
Regarding claim 5, Humfeld, Matsen, and Hu teach the combined invention as described above but do not explicitly teach the at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end.
However, Yamamoto teaches the at least one cooling fin (fig. 5, 41a-f, considered the “advance side” where air flow is faster than on the delay side, fins 41f-j, para 0044) has an upstream end nearer the inlet (23) and a downstream end nearer the outlet (top of fig. 5), and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (fig. 4 shows fins 41a-f having a slope, “m,” which causes the area at the upstream end to be smaller than the downstream end) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld, Matsen, Hu, and Anbarasu to include at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Regarding claim 6, the combined teachings teach the at least one cooling fin includes four cooling fins laterally spaced across the back surface of the table (Humfeld: fig. 3 shows 16 fins across the back surface of the table).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Humfeld to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results, namely, a heat sink system that increased the heat transfer by expanding the number of fins from one to four.
Regarding claim 15, Humfeld, Matsen, Hu and Anbarasu teach the combined invention as described above but do not explicitly teach the at least one cooling fin has an upstream end and a downstream end, and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end.
However, Yamamoto teaches the at least one cooling fin (fig. 5, 41a-f) has an upstream end (end near fan unit, 23) and a downstream end (top of fig. 5), and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (the five left fins, 41, with gradually increasing height, from the upstream end to the downstream end in fig. 4) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld, Matsen, Hu, and Anbarasu to include the at least one cooling fin has an upstream end and a downstream end, and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Claims 7-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, Hu, and Anbarasu as applied to claims 1, 2, 3, 9-11, 12, 13, and 14 above and further in view of Hawke et al. (US-3495857-A).
Regarding claim 7, Humfeld, Matsen, Hu, and Anbarasu teach the combined invention as described above  and teach a back surface of the table (Humfeld: surface underneath the heat sink as displayed in fig. 3) but do not explicitly teach three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub.
However, Hawke teaches three hubs (anchoring flange, column 12, line 27; displayed in fig. 7) coupled to the back surface of the table (coupled to Humfeld’s table) spaced from each other (hubs spaced across the underside of Humfeld’s table), each of the three hubs including a stem (fig. 7, “L”); and a support assembly coupled to the hubs (fig. 14), the support assembly comprising: a frame comprising a plurality of interconnected trusses (structural members of fig. 14), the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area (frame has a cross sectional area at the top of KKx(3xIK) where KK is the width and (3xKK) is the length), and a lower end defining a lower end boundary extending around a lower end cross- sectional area (lower end of the frame has a cross sectional area of 8 times the area of the support assemblies, “FK”), wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area (lower end cross section area is much smaller than the top end cross sectional area); and three adapters coupled to the upper end of the frame (fig. 7, “CS”), each of the three adapters being positioned for alignment with an associated hub (aligned to anchoring flange, as depicted in fig. 7) and defining a socket sized to receive the stem of the associated hub (designed to hold square tubing, column 6, lines 61-63) in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld, Matsen, Hu, and Anbarasu to include three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub in view of the teachings of Hawke in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28).
Regarding claim 8, the combined teachings teach each truss (members, fig. 14) of the plurality of interconnected trusses (column 10, lines 37-38) comprises a composite tube (alloy, column 10, line 41).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hawke to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results, namely, a load-resisting structure made of a strong metal alloy, as is well understood by those skilled in the art (Hawke: column 7, lines 59-62). 
Regarding claim 17, Humfeld teaches a heating apparatus (abstract) for thermally processing a part (figs. 7-9), comprising: a table formed of a thermally conductive material (sections 304 and 302 of fig. 3 are formed of thermally conductive material, para 0069) and defining a table surface oriented to face a first surface of the part (fig. 3, item 217) and a back surface opposite the table surface (meltable layer, 218).  Humfeld does not explicitly teach the back surface of the table defining a plurality of grooves extending partially through the table toward the table surface; a table inductive heating circuit configured to generate a processing temperature at the table surface, the table inductive heating circuit comprising a plurality of table induction coil circuits in contact with the back surface of the table and electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature, and wherein each of the plurality of table induction coil circuits is disposed in a groove from one of the plurality of grooves formed in the back surface of the table; a thermal management system comprising: a chamber, including an enclosure side wall coupled to the back surface of the table and a sheath coupled to the enclosure side wall and spaced from the back surface of the table, wherein the enclosure side wall and sheath define an interior space, adjacent the back surface of the table, for receiving enclosing the table inductive heating circuit; at least one cooling fin disposed within the interior space defined by the chamber; an inlet extending through the chamber and fluidly communicating with the interior space; and an outlet extending through the chamber and fluidly communicating with the interior space; three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub.
However, Anbarasu teaches the back surface of the table defining a plurality of grooves (slots 22, fig. 2) extending partially through the table toward the table surface (construed as the top of the mold apparatus 10, fig. 1; relying on on Humfeld for teaching the system, which includes a top surface of a table); the table inductive heating circuit (bottom mold portion 14 and base 26, fig. 1)  comprising a plurality of table induction coil circuits (induction heating coils 23, fig. 1) in contact with the back surface of the table (see annotated fig. 1 above), a table inductive heating circuit configured to generate a processing temperature at the table surface (“top mold surface 16 is heated rapidly to a high temperature,” para 0024; ) the table inductive heating circuit comprising a plurality of table induction coil circuits (induction heating coils 23, fig. 1) in contact with the back surface of the table (similar to how the Applicant identifies numeral 46 to be the back surface of a table in fig. 4, examiner is construing a line directly under the coils 23 to be the back surface of a table in Anbarasu’s fig. 1; see annotated fig. 1 above) and electrically coupled (“current flows through the high-frequency induction heating coils 23,” para 0022) in parallel with each other (as shown in fig. 1, the coils 23 are in parallel with each other) and wherein each of the plurality of table induction coil circuits (coils 23) is disposed in a groove from one of the plurality of grooves (in fig. 1, slots 22 are filled by the coils 23) formed in the back surface of the table (see annotated fig. 1 above).
Additionally, Matsen teaches the table inductive heating circuit (inductive heating circuits with smart susceptors, column 1, lines 63-64) comprising a plurality of table induction coil circuits (column 2, line 16) electrically coupled in parallel with each other (column 2, lines 16-17), wherein each of the plurality of table induction coil circuits includes a table electrical conductor (column 2, line 66) and a table smart susceptor having a Curie temperature (column 3, lines 5-6) in order serve as the heating system identified in Humfeld’s invention so as to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).
Moreover, Hu teaches a thermal management system coupled to the back surface of the table, the thermal management system (heat sink, abstract) comprising: a chamber (vapor chamber heat sink, column 6, line 32) including: an enclosure side wall (second side 19, fig. 3) coupled to the back surface of the table (relying on Humfeld for the table; Humfeld teaches a generic heatsink system such that the heat sink system is “not meant to imply physical or architectural limitations,” Humfeld, para 0084; Hu teaches a heat sink system with a chamber that would be obvious to place on the underside of the table taught by Humfeld) and a sheath (housing 12, fig. 1) coupled to the enclosure side wall (as shown in fig. 3) and spaced from the back surface (the heat pumps 60 would cause a spacing from the back surface of Humfeld’s table and the second side 19, referring to figs. 3 and 5 of Hu), wherein the enclosure side wall and sheath define an interior space (Hu: internal vapor chamber, column 6, lines 32-33; interior 11, fig. 6), adjacent the back surface of the table (relying on Humfeld for teaching the underside of a table), for receiving the table inductive heating circuit (relying on Humfeld for teaching the heat transfer from the cured part to the thermal heat sink underneath the table; Humfeld: “A thermal conduction between the heatsink system and the part is changed during heating of the part,” para 0010); at least one cooling fin (Hu: fins, column 6, line 44) disposed within the interior space defined by the chamber (Hu: fig. 6); an inlet (Hu: fig. 1, item 20) extending through the chamber and fluidly communicating with the interior space (Hu: column 6, lines 24-27); and an outlet (exit aperture, fig. 1, item 24) extending through the chamber and fluidly communicating with the interior space (column 6, lines 24-27) in order to serve as the heat sink identified in Humfeld’s invention so as to maintain the heating apparatus at a desired temperature (column 3, lines 46-47).
Finally, Hawke teaches three hubs (anchoring flange, column 12, line 27; displayed in fig. 7) coupled to the back surface of the table (coupled to Humfeld’s table) and spaced from each other (spaced across the underside of Humfeld’s table), each of the three hubs including a stem (fig. 7, “L”); and a support assembly coupled to the hubs (fig. 14), the support assembly comprising: a frame comprising a plurality of interconnected trusses (structural members of fig. 14), the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area (frame has a cross sectional area at the top of KKx(3xIK) where KK is the width and (3xKK) is the length), and a lower end defining a lower end boundary extending around a lower end cross- sectional area (lower end of the frame has a cross sectional area of 8 times the area of the support assemblies, “FK”), wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area (lower end cross section area is much smaller than the top end cross sectional area); and three adapters coupled to the upper end of the frame (fig. 7, “CS”), each of the three adapters being positioned for alignment with an associated hub (aligned to anchoring flange, as depicted in fig. 7) and defining a socket sized to receive the stem of the associated hub (designed to hold square tubing, column 6, lines 61-63) in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the invention of Humfeld to include a heating induction system, in view of the teachings of Matsen, in lieu of the heating system taught by Humfeld, such that the heating induction system was disposed above a base element of a table, in view of the teachings of Anbarasu, and to include a heat sink, in view of the teachings of Hu, in lieu of the heat sink disposed under the table taught by Humfeld, and to use a load-carrying and load resisting structure, in view of the teachings of Hawke, that supported the table taught by Humfeld; in order to maintain a uniform heat distribution along the top mold surface, which results in the production of polymer parts having an excellent surface finish (Anbarasu: para 0008), in order to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56); in order to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47); and in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (Hawke: column 10, lines 21-28).
Regarding claim 18, the combined teachings teach further comprising an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) fluidly communicating with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and selectively operable to generate an air flow through the chamber (Hu: column 5, line 66 through column 6, line 1).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
Regarding claim 19, the combined teachings teach the thermal management system is selectively operable (Hu: column 3, lines 32-33) in an insulator mode (Hu: passive mode, column 3, line 33), during which the air flow is prevented through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32), and a cooling mode (Hu: active mode, column 3, line 33), during which the air flow is permitted through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen/Anbarasu (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, Hu, and Anbarasu as applied to claims 1, 2, 3, 9-11, 12, 13, and 14  and further in view of Feigenblum et al. (US-20170095986-A1, hereinafter Feigenblum ‘986).
Regarding claim 16, Humfeld, Matsen, Hu, and Anbarasu teach the combined invention as described above and also teach heating the table surface to the processing temperature (Matsen: preselected Curie temperature, column 2, lines 19-20) using the table inductive heating circuit (Matsen: column 1, 62-63); operating the thermal management system (Hu: heat sink, abstract) in the insulator mode (Hu: passive mode, column 3, lines 32-33) to maintain the table surface at the processing temperature (Hu: desired temperature, column 3, lines 46-47) until the second part is cured (Humfeld: para 0060); and operating the thermal management system in the cooling mode (Hu: active mode, column 3, line 33) to cool the table surface to the reduced temperature (Hu: from 7°C to below 0°C, column 3, lines 46-48).  Humfeld, Matsen, and Hu do not teach removing the first part from the table surface of the heating apparatus; placing a second part on the table surface of the heating apparatus.
However, Feigenblum ‘986 teaches removing the first part from the table surface of the heating apparatus (para 0088); placing a second part on the table surface of the heating apparatus (second part formed by injecting resin into the preform or mold, para 0088) in order to use an improved process known as a Liquid Resin Injection Vacuum Assisted Process (LRIVAP) (para 0005) to rapidly form a second part after completion of a first part.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld, Matsen, Hu, and Anbarasu to include removing the first part from the table surface of the heating apparatus; placing a second part on the table surface of the heating apparatus in view of the teachings of Feigenblum ‘986 in order to use an improved process known as a Liquid Resin Injection Vacuum Assisted Process (LRIVAP) (para 0005) to rapidly form a second part after completion of a first part.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Anbarasu, Matsen, Hu, and Hawke as applied to claim 17 above and further in view of Yamamoto.
Regarding claim 20, Humfeld, Anbarasu, Matsen, Hu, and Hawke teach the combined invention as described above but do not explicitly teach at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end.
However, Yamamoto teaches at least one cooling fin (fig. 5, 41a-f, considered the “advance side” where air flow is faster than on the delay side, fins 41f-j, para 0044) has an upstream end nearer the inlet (23) and a downstream end nearer the outlet (top of fig. 5), and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (fig. 4 shows fins 41a-f having a slope, “m,” which causes the area at the upstream end to be smaller than the downstream end) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the combined invention of Humfeld, Anbarasu, Matsen, Hu, and Hawke to include at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Response to Argument
Applicant's arguments filed 24 September 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Humfeld, Matsen, and Hu combined with Anbarasu.  
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sturman et al. (US-5483043-A) teach an induction heating system where the coils are encapsulated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/12/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761